Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 1 of 23 - Page ID#: 681




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

     UNITED STATES OF AMERICA,                        )
                                                      )
            Plaintiff,                                )
                                                      )     Criminal Action No. 6:19-CR-031-CHB-
     v.                                               )                     HAI-6
                                                      )
     TIMOTHY MARROQUIN,                               )
                                                      )             ORDER ADOPTING
            Defendant.                                )         RECOMMENDED DISPOSITION
                                                      )
                                                      )
                                                      )
                                         ***    ***       ***    ***
          This matter is before the Court on Magistrate Judge Hanly Ingram’s Recommended

 Disposition and Order [R. 172] denying Defendant Timothy Marroquin’s Motion to Suppress [R.

 77], Motion to Strike Surresponse to Defendants’ Replies [R. 101], and Motion for Disclosure of

 Government Evidence [R. 92].1 Defendant Marroquin filed Exceptions to the Recommended

 Disposition [R. 176] and the United States filed a Response in Opposition to Defendant’s

 Objections and Exceptions [R. 183]. For the reasons described below, the Court will adopt the

 Magistrate Judge’s Recommended Disposition and Order and overrule Defendant’s Exceptions.

     I.   Background Facts

          On June 27, 2019, Defendant Timothy Marroquin was indicted as part of a

 multidefendant drug trafficking conspiracy, in violation of 21 U.S.C. § 846. [R. 1-1] In order to




 1
   The Recommended Disposition and Order [R. 172] recommended a disposition on Defendant’s Motion
 to Suppress [R. 77] and entered orders on the Motion to Strike [R. 101] and Motion for Disclosure [R.
 92]. Accordingly, this Order disposes of Defendant’s Motion to Suppress only, since Defendant’s other
 Motions have already been disposed of.
                                                  -1-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 2 of 23 - Page ID#: 682




 convict Marroquin, the United States has presented several forms of evidence it hopes to use at

 trial. That evidence will be described in turn, below.

               a. Search of Marroquin’s Facebook

        The first piece of evidence at issue is communications from Marroquin’s Facebook

 account. During the investigation, and after a controlled purchase of methamphetamine, the

 Kentucky State Police (KSP) discovered that Marroquin was using Facebook Messenger to

 coordinate drug transactions. [R. 77-2, p. 2.] KSP applied for a search warrant on March 18,

 2019 from the Bell District Court to search Marroquin’s Facebook account, messages, wall posts,

 photos, and login information. [Id., p. 1] The factual portion of the affidavit supporting the

 search warrant application stated, in full:

               Affiant has been an officer in [KSP] for a period of 16 years and the
        information and observations contained herein were received and made in his/her
        capacity as an officer thereof.

                On Tuesday March 12th 2019, an undercover drug transaction was
        conducted using a confidential informant, which purchased approximately 57
        grams of suspected crystal meth from a male subject by the name of Timothy
        Marroquin for the purchase price of $1100.00. It was discovered prior to the
        illegal drug transaction that the suspect has used and continues to use Facebook
        messenger as a form of communication to arrange these types of drug
        transactions.

                Through an ongoing drug investigation, a suspect by the name of Rebecca
        Lannan, aka, Becky Littles has been identified as a conspirator involved in this
        investigation. Through information gathered during this investigation by
        surveillance of said subjects, prior Facebooks search warrants, and information
        gathered by a qualified confidential informant, Rebecca Lannan and Timothy
        Marroquin are conspiring to traffic in crystal meth. The two are believed to be
        using Facebook messenger as a means to communicate to one another when
        arranging drug deals, and further their illegal drug trafficking business.

 [Id.] The Court granted the search warrant that same day. [R. 77-3] It was executed on April 1,

 2019. [Id.]

                                                 -2-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 3 of 23 - Page ID#: 683




           Defendant Marroquin moved to suppress evidence derived from this search warrant. [R.

 77] Marroquin’s codefendant, Rebecca Lannan, also filed a Motion to Suppress for evidence

 gathered under a search warrant for her own Facebook account. [R. 74]2 In its Response to

 Marroquin and Lannan’s Motions to Suppress [R. 82], the government advised that it would not

 use information gathered from either Facebook search warrant as direct evidence at trial. [R. 82]

 But it maintained that it may “use Facebook materials pertaining to either Defendant derived

 from other sources (i.e., cooperators’ Facebook Messenger accounts accessed by and through the

 consent of those persons).” [Id.] Consequently, it asked that Marroquin’s (and Lannan’s) Motion

 to Suppress be denied as moot. [Id.] Defendants still asked, however, that their Motions to

 Suppress be granted, alleging that the warrants at issue led to further searches that should be

 suppressed as “fruit of the poisonous tree.” [R. 83]

               b. Search of the Lannan Residence

           On May 15, 2019, after the search of Marroquin’s Facebook account, KSP applied in Bell

 District Court for a search warrant of Lannan’s residence, using information gleaned from the

 Facebook searches in the affidavit. [R. 95-1] The factual portion of the affidavit stated, in full:

                   On May 8, 2019 I conducted a controlled undercover drug transaction
           utilizing a Kentucky State Police confidential informant which purchased
           approximately 3oz of suspected crystal methamphetamine from Timothy
           Marroquin inside above described residence in Pineville KY 40977 for the
           purchase price of $1800.00 (Kentucky State Police buy money)[.] During the
           transaction surveillance was maintained by detectives. Reference case # 10-19-
           0207[.]

                  Acting on the information received, Affiant conducted the following
           independent investigation:

                  Through surveillance of the residence and qualified confidential informant
           statements that have notified detectives that Becky Little and Timothy Marroquin

 2
     Lannan eventually withdrew her pending Motions [R. 136] and moved for rearraignment. [R. 139]
                                                   -3-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 4 of 23 - Page ID#: 684




           hold large amounts of crystal methamphetamines and large amounts of U.S.
           currency. Through social media conversations it has been revealed that the
           residence is used to store and traffic narcotics throughout the surrounding
           area.

                    Through training, experience and knowledge it is believed that Becky
           Littles, and Timothy Marroquin store large amounts of narcotics and money at
           this residence.

 [R. 95-1, p. 4 (emphasis added)] The search warrant was approved that same day and executed

 on May 17, 2019. [Id., pp. 1–2] Defendant Marroquin argues that the information gleaned from

 the Facebook searches—the language in bold above—must be struck from the affidavit as “fruit

 of the poisonous tree.” [R. 157, p. 4] As a result, Marroquin argues that the search itself must be

 suppressed because, if the challenged information is struck, the warrant for Lannan’s residence is

 not supported by probable cause. [Id.]

               c. Interviews of Witnesses X and Z

           As part of a separate investigation, the federal Drug Enforcement Agency (DEA) got

 involved to pursue the suppliers of this drug conspiracy. [R. 122, Evidentiary Hearing,

 Recording at 01:01:42–01:03:33]. The DEA interviewed Witnesses X and Z, who are known to

 Defense counsel (X being a codefendant), on January 14, 2020 and late February, 2020,

 respectively. [R. 157, p. 5] DEA Agent Ian Dalrymple, who interviewed the witnesses, reviewed

 the information from the Marroquin Facebook search in 2019, before the 2020 interviews. [Id.]

 Both interviews contain references to Marroquin. [DEA-6]3 Defendant moved to suppress

 information from these interviews as “fruit of the poisonous tree,” arguing it was derived from

 the challenged Facebook search warrant. [R. 157, p. 6] The government, however, maintained it

 discovered these witnesses through independent sources. [R. 156, p. 2]


 3
     The DEA-6 reports for Witnesses X and Z are not in the record of this case.
                                                      -4-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 5 of 23 - Page ID#: 685




           Magistrate Judge Ingram held an evidentiary hearing on the Motion to Suppress on May

 7, 2020. Agent Dalrymple was questioned about how the witnesses were discovered and

 questioned, and he maintained that he did not rely on the Facebook search materials at all. [R.

 122, Recording, 01:06:22–01:07:25] But he was not able to say much about how he came to

 know information about Marroquin: he could not say when he first learned of Marroquin, nor

 could he say how Marroquin’s name came up in the interviews. [Id. at 00:50:39–00:50:54;

 01:23:27–01:25:44] Agent Dalrymple identified sources other than the Facebook search that led

 to his interest in Marroquin, but he could not identify the specific way by which he found out

 about Marroquin. [Id. at 01:27:02–01:28:26.]

     II.   Recommended Disposition

           In Marroquin’s Motion to Suppress [R. 77], he alleged that the information gleaned from

 the search of his Facebook account must be excluded because the search warrant lacked probable

 cause and did not qualify for an exception to the “Exclusionary Rule.” [R. 77-1., pp. 6–10]4 The

 government filed a Response, advising the Court that it would not use information from the

 Facebook search in its case-in-chief. [R. 82] Defendant filed a Reply [R. 83], questioning what

 other evidence the government may seek to admit. The United States filed a Response [R. 95],

 maintaining that other information to be introduced was not derivative of the Facebook search.

 [R. 95, p. 2] Defendant filed a Reply [R. 97], which identified the search of Lannan’s residence

 as a derivative search that should be suppressed for lacking probable cause. [Id., pp. 4–9]

 Defendant also argued at the April 22, 2020 telephone conference that information from

 Witnesses X and Z should be suppressed as derivative from the Facebook search. [R. 115]



 4
  Defendant had also argued that the warrant to search Marroquin’s Facebook account was overbroad, but
 he never pursued this argument and Judge Ingram treated it as abandoned. [R. 77, pp. 10–11; R. 172, p. 1
 n.1]
                                                   -5-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 6 of 23 - Page ID#: 686




        On July 10, 2020, Magistrate Judge Ingram filed a Recommended Disposition and Order

 [R. 172], which denied the Motion to Suppress on all fronts. The Recommended Disposition

 made the following recommendations:

        Search of Marroquin’s Facebook: First, Judge Ingram recommended that the search

 warrant lacked probable cause, since the affidavit supporting it did not provide an adequate

 nexus between the supporting information (the controlled purchase from Marroquin) and the

 object of the search (his Facebook account). [R. 172, pp. 8–10] Specifically, the affidavit failed

 to articulate how KSP discovered that Marroquin was using Facebook Messenger for drug deals

 or why it believed as much, nor did it identify the account to be searched as Marroquin’s

 account. [Id., pp. 8–9] Instead, it only provided a basis for showing Marroquin was dealing

 drugs and a crime was committed on the account to be searched. [Id., p. 8] Even with probable

 cause lacking, though, the evidence was still admissible under the “Good-Faith Exception” to the

 exclusionary rule, since the police officer’s reliance on the warrant was objectively reasonable

 and there was no evidence that the officer misled the issuing magistrate. [Id., pp. 10–13] The

 “Bare-Bones Exception” to the good-faith exception did not apply because the affidavit was not

 so completely “lacking in indicia of reliability” that a reasonable police officer would have

 known it was invalid. [Id., pp. 11–13 (quoting United States v. Propps, No. 4:18-CR-03, 2019 WL

 668465, at *3 (N.D. Ga. Feb. 19, 2019))] Instead, the affidavit provided some information, from

 the information about the identity of the affiant, to the controlled buy, to the admittedly vague

 information about using Facebook Messenger. [Id., p. 11]

        Search of Lannan Residence: Judge Ingram next held that information from the search of

 the Lannan residence should not be suppressed, for two reasons. First, under Sixth Circuit case

 law, when a search warrant falls under the good-faith exception, the fruits of that search warrant



                                                 -6-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 7 of 23 - Page ID#: 687




 should not be suppressed—even if the original search warrant lacks probable cause. [Id., pp. 13–

 14] Since the original search warrant fit within the good-faith exception, the search of the

 Lannan residence is untainted. [Id.] Second, even if the Facebook search did taint the residence

 search, other evidence supported probable cause, even excluding the Facebook search. [Id., pp.

 14–17] Specifically, the affidavit contained information about a controlled buy from a

 confidential informant, which by itself provided enough evidence to establish probable cause.

 [Id., p. 16] The other information in the affidavit—vague averments of surveillance and

 statements from confidential informants—strengthened the establishment of probable cause,

 even if their evidentiary value was fairly low. [Id., pp. 16–17] Further, Judge Ingram

 recommended that even if probable cause could not be established, the warrant for the residence

 search would fit under the good-faith exception, since it was not bare-bones. [Id., p. 17]

        Interviews of Witnesses X and Z: Judge Ingram also maintained that the interviews of

 Witnesses X and Z were also untainted because the Facebook search fit the good-faith exception

 to the exclusionary rule. [Id., pp. 13–14] Assuming the Facebook search tainted the interviews,

 as Defendant argued, Judge Ingram concluded that the government failed to show that the

 interviews were developed via an independent source. [Id., pp. 21–22] Because Agent

 Dalrymple could not provide any specific information at the evidentiary hearing about when he

 saw the information from the Facebook search or how Marroquin’s name came up in the

 interviews of Witnesses X and Z, the government could not meet the burden of showing

 independent-source discovery. [Id., pp. 20–22] Still, the Facebook search was too attenuated to

 taint the interviews of Witnesses X and Z. [Id., pp. 22–24] A relatively long time (9–11 months)

 had passed between the Facebook warrant and the interviews; there were other intervening

 events, including four controlled buys; and there was no evidence of intentional misconduct by



                                                -7-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 8 of 23 - Page ID#: 688




 law enforcement. [Id., pp. 23–24] Since all these facts pointed in favor of attenuation—

 especially the third fact—Judge Ingram recommended that the interviews were too attenuated to

 be suppressed, even if they were tainted from the Facebook search. [Id.]

 III.   Exceptions to Recommended Disposition and Response

        On July 23, 2020, Defendant filed timely Exceptions to the Recommended Disposition

 [R. 176]. On August 3, 2020, the United States filed a Response in Opposition to Defendant’s

 Objections and Exceptions [R. 183]. Defendant excepts to five of Judge Ingram’s

 recommendations. First, Defendant excepts to the claimed recommendation that the Facebook

 affidavit provided facts enough to show probable cause that a crime had been committed on the

 Facebook account to be searched. [Id., p. 6] This objection is moot because the Recommended

 Disposition found the Facebook affidavit lacked probable cause. [R. 172, pp. 8–10] The United

 States did not respond to this exception—since it is moot—or to the recommendation that the

 Facebook warrant lacked probable cause. [R. 183]

        Second, Defendant excepts to Judge Ingram’s recommendation that the good-faith

 exception applied to the Facebook warrant. [R. 176, p. 8] Defendant cites to several cases:

 United States v. Laughton, 409 F.3d 744 (6th Cir. 2005); United States v. Rice, 704 F. Supp. 2d

 667 (E.D. Ky. 2010); and United States v. Kemper, 375 F. Supp. 2d 551 (E.D. Ky. 2005), for the

 proposition that an affidavit with no described nexus to the searched object cannot fall under the

 good-faith exception, since it is bare-bones. [R. 176, pp. 8–9] The United States briefly

 responded on this point, relying on Judge Ingram’s analysis to maintain that there was no

 evidence of police misconduct and that the affidavit was not bare-bones. [R. 183, pp. 5–6]

        Third, Defendant excepted to the alternative recommendation that the warrant for the

 Lannan residence established probable cause independent of the information from the Facebook



                                                -8-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 9 of 23 - Page ID#: 689




 search. [R. 176, pp. 10–11] Defendant alleges that outside of the Facebook information, there

 were only vague references to surveillance and statements from informants, which were

 conclusory. [Id.] Under the standards set in United States v. Carpenter, 360 F.3d 591 (6th Cir.

 2004) (en banc); United States v. McPhearson, 469 F.3d 518 (6th Cir. 2006); and United States

 v. Higgins, 557 F.3d 381 (6th Cir. 2009), Defendant argues that these vague averments are not

 sufficient to establish probable cause, even with the information about the controlled buy. [R.

 176, pp. 10–12] Again, the United States briefly responded, relying on Judge Ingram’s analysis

 to maintain that the affidavit established probable cause. [R. 183, pp. 6–7]

        Fourth, Defendant excepted to the alternative recommendation that the search of the

 Lannan residence would fall under the good-faith exception. [R. 176, p. 12] Assuming that the

 Facebook warrant was bare-bones, the warrant for the Lannan residence would also be bare-

 bones, for similar reasons. [Id., p. 13] The United States did not respond to this point.

        Fifth, Defendant excepts to Judge Ingram’s recommendation that the witness interviews

 were too attenuated from the Facebook search to be suppressed. [Id., p. 14] Defendant conceded

 that 8–9 months passed between the Facebook search and the witness interviews but maintained

 that, under United States v. Baldwin, 114 F. App’x 675 (6th Cir. 2004), the temporal factor

 depended on the intervening circumstances factor. [R. 176, pp. 14–15] On the intervening

 circumstances factor, Defendant argues that none of the facts taken to be intervening are

 particularly strong: the search of the Lannan residence was illegal, and the controlled buys did

 not appear to be relied upon to question the witnesses. [Id., p. 15] Accordingly, the intervening

 circumstances factor and the dependent temporal factor weigh in favor of suppression. [Id., p.

 16] Again, the United States briefly responded, relying on Judge Ingram’s analysis to maintain

 there were several intervening circumstances. [R. 183, p. 7] Finally, Defendant argues that the



                                                 -9-
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 10 of 23 - Page ID#:
                                     690



intentional misconduct factor—the most important factor—also weighs in favor of suppression,

since searching based on a warrant that (as he earlier argues) did not meet the good-faith

standard is tantamount to misconduct. [Id., pp. 7–8] The government did not respond to this

point. Accordingly, Defendant argues that the attenuation doctrine does not apply to the witness

interviews, since all factors point against application. [Id.] Therefore, suppression of the

interviews is appropriate. [Id.]

IV.       Discussion

          The Court conducts a de novo review of the portions of a magistrate judge’s

recommended disposition to which a party objects. 28 U.S.C. § 636(b)(1). The Court is not

required to review claims to which neither party objects. Thomas v. Arn, 474 U.S. 140, 150

(1985).

          Defendant’s exceptions to the Recommended Disposition fall under three areas: (1) the

Marroquin Facebook account search—arguing that there was no probable cause to show a crime

had been committed (though this exception is moot), and that the good-faith exception did not

apply, (2) the Lannan residence search—arguing that there was no probable cause independent of

the Facebook search, and that the good-faith exception did not apply, and (3) the witness

interviews—arguing that the interviews were not attenuated enough to be admissible. Those

areas will be discussed in turn. Because the Court agrees with the Recommended Disposition in

each area of exceptions, the Recommended Disposition will be adopted.

             a. Marroquin Facebook Account Search

          First, Defendant objects to the recommendation that the affidavit provided facts enough

to show probable cause that a crime had been committed on the Facebook account. [R. 176, p. 6]

But Defendant is obviously mistaken on this objection because Judge Ingram actually found that



                                                - 10 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 11 of 23 - Page ID#:
                                     691



the Facebook warrant lacked probable cause, and the Court agrees. Judge Ingram correctly

identified the legal standard for evaluating the legality of a search pursuant to a warrant: whether

that warrant contains “adequate supporting facts about the underlying circumstances to show that

probable cause exists.” United States v. Weaver, 99 F.3d 1372, 1377 (6th Cir. 1996). This is

done by looking only within the four corners of the affidavit accompanying the warrant

application. United States v. Abernathy, 843 F.3d 243, 249 (6th Cir. 2016). The Court must give

great deference to the issuing magistrate’s determination of probable cause. Abernathy, 843 F.3d

at 250.

          Still, a warrant affidavit must show a “nexus between the place to be searched and the

evidence sought.” United States v. Crawford, 943 F.3d 297, 308 (6th Cir. 2019) (quoting

Carpenter, 360 F.3d at 594). That is, “the circumstances must indicate why evidence of an

illegal activity will be found in a ‘particular place.’” United States v. Bass, 785 F.3d 1043, 1049

(6th Cir. 2015) (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). The nexus requirement

applies to searches of social media accounts. United States v. Lowry, No. 16-4139, 2017 U.S.

App. LEXIS 21346, *4–5 (6th Cir. Oct. 24, 2017).

          The Court agrees with Judge Ingram’s recommendation—to which the United States did

not object—that the warrant affidavit lacked probable cause for the nexus of the search. As

Judge Ingram stated, “there are no specific averments regarding the particular Facebook account

at issue.” [R. 172, p. 9] Here, Defendant rightly points out that there is much to be desired in the

information provided to tie Marroquin’s Facebook account to drug-dealing activity. The affiant

left out several key facts: he did not describe who the informant was or why she was reliable—

nor did he even attest that she was reliable. [R. 77-2, p. 1] Further, though Detective Greene

notes that Marroquin’s use of Facebook Messenger in drug deals was “discovered,” he does not



                                                - 11 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 12 of 23 - Page ID#:
                                     692



specify by whom or how. [Id.] What’s more, the affidavit gives precious few details about the

controlled buy itself: we do not know at what time of day it was conducted, who approached

whom, how many messages were exchanged, what those messages described, how the informant

obtained the crystal meth, or even whether the suspected crystal meth obtained in the search was

ever confirmed to be methamphetamine. [Id.] On those facts—standard in most search warrants

describing controlled buys, see Commonwealth v. Desper, 643 N.E.2d 1008, 1011–12 (Mass.

1994)—we are simply left to guess.

       Given the sparse details in the affidavit—and noting no objections by the United States—

the Court will adopt Judge Ingram’s recommendation that the warrant for the Facebook search

lacked probable cause. Even so, consistent with the Recommended Disposition, the good-faith

exception saves the Facebook search evidence from suppression.

       Defendant’s second objection regarding the Facebook search warrant gets to the crux of

this case: whether the good-faith exception should apply to the warrant and render the evidence

admissible. For the reasons below, the Court agrees with Judge Ingram’s recommendation

finding the good-faith exception applicable.

        If a warrant lacks probable cause, but the issuing magistrate approved the warrant

anyway, the resulting evidence is nevertheless admissible if the officer conducting the search

relied in good faith on the warrant approval—that is, if the warrant fit the “good-faith

exception.” Higgins, 557 F.3d at 391. The Court asks “whether a reasonably well trained officer

would have known that the search was illegal despite the magistrate’s authorization.” Id.

(quoting United States v. Leon, 468 U.S. 897, 922 n.23 (1984)). So long as the officer did not

operate in deliberate, reckless, or grossly negligent disregard of a defendant’s Fourth

Amendment rights when applying for the warrant, the good-faith exception will apply unless the



                                               - 12 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 13 of 23 - Page ID#:
                                     693



affidavit was “bare-bones”—that is, if the affidavit “is so lacking in indicia of probable cause

that no reasonable officer would rely on the warrant.” United States v. White, 874 F.3d 490, 496

(6th Cir. 2017).

       In White, the Sixth Circuit explained the difference between a bare-bones affidavit and a

good-faith affidavit:

               [A] bare-bones affidavit is a conclusory affidavit, one that asserts “only
       the affiant’s belief that probable cause existed.” It provides nothing more than a
       mere “guess that contraband or evidence of a crime would be found,” either
       “completely devoid” of facts to support the affiant’s judgment that probable cause
       exists, or “so vague as to be conclusory or meaningless.”

                In contrast, an affidavit is not bare bones if, although falling short of the
       probable-cause standard, it contains “a minimally sufficient nexus between the
       illegal activity and the place to be searched.” If the reviewing court is “able to
       identify in the averring officer’s affidavit some connection, regardless of how
       remote it may have been”—“some modicum of evidence, however slight”—
       “between the criminal activity at issue and the place to be searched,” then the
       affidavit is not bare bones and official reliance on it is reasonable.

Id. at 496–97 (citations omitted). White also noted that officers can show “indicia of probable

cause” by “showing their work,” rather than just relying on suspicion. Id. at 499; see also United

States v. Rose, 714 F.3d 362, 366 (6th Cir. 2013).

       Two Sixth Circuit cases finding the “bare-bones” exception applicable are instructive.

First, in McPhearson, the affidavit for a residence search established that the homeowner had

drugs, but did not establish that he was dealing them, or that he would have drugs in his home.

469 F.3d at 526. The court there found that such an absence of nexus rendered the affidavit bare-

bones. Id. (“The only connection in the affidavit between 228 Shelby Street and drug trafficking

was that Jackson police arrested McPhearson at his residence and found crack cocaine in his

pocket in a search incident to the arrest.”) And second, in United States v. Brown, 828 F.3d 375

(6th Cir. 2016), the affidavit for a residence search did not establish that the owner of the home



                                                - 13 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 14 of 23 - Page ID#:
                                     694



to be searched was actually a drug dealer, and the affidavit was “devoid of facts connecting the

residence to the alleged drug dealing activity.” Id. at 384–86. The court found the affidavit bare-

bones, noting that a passing reference to the defendant’s car could not establish a minimal nexus.

Id. at 385–86 (“Although the good-faith standard is less demanding than the standard for

probable cause, the affidavit still must draw some plausible connection to the residence.”)

Therefore, when an affidavit shows absolutely no nexus at all between the evidence presented

and the object to be searched, it will qualify as bare-bones, but if there is at least some

“minimally sufficient nexus,” the good-faith exception will stand. White, 874 F.3d at 496–97; see

also United States v. Ardd, 911 F.3d 348, 352 (6th Cir. 2018).

       Here, as described above, many of the facts alleged in the affidavit are not presented with

specificity or precision, and Detective Greene consistently failed to “show [his] work.” But

other facts allege at least “some modicum of evidence, however slight” that there would be

evidence of drug dealing on the Marroquin Facebook account. First, there is evidence from the

controlled buy that Marroquin was dealing drugs. [R. 77-2, p. 1] Though Detective Greene does

not attest to the reliability of the informant conducting this controlled buy, corroborating

information—like being involved in a controlled buy—can provide indicia of reliability. United

States v. Archibald, 685 F.3d 553, 557 (6th Cir. 2012). Second, though there is little evidence

about specifics, there is evidence that Marroquin used his Facebook Messenger account to set up

the purchase. [R. 77-2, p. 1] That gives another indication of probable cause that evidence of

drug transactions will be found on the Marroquin Facebook account. And third, an ongoing

investigation tied Marroquin to Lannan, and through that it is “believed” they are using

Facebook Messenger. [Id.]




                                                - 14 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 15 of 23 - Page ID#:
                                     695



        Those facts in the affidavit, even if they do not amount to probable cause, do reach “some

modicum of evidence, however slight” that contains “a minimally sufficient nexus between the

illegal activity and the place to be searched.” White, 874 F.3d at 496–97. Through mentioning

Marroquin’s use of Facebook Messenger, the controlled buy, and the ongoing investigation, the

affidavit contains at least slight evidence to suspect that a search will find evidence of drug

dealing on the Marroquin Facebook account. This affidavit can be distinguished from

McPhearson and Brown in that here, evidence of nexus—the Facebook account being used to

deal crystal meth—was present, whereas in McPhearson and Brown that evidence was wholly

absent. See McPhearson, 469 F.3d at 526; Brown, 828 F.3d at 385–86.

        None of the cases Defendant relies on suggest that the evidence presented in the affidavit

here would qualify it as a “bare-bones” affidavit. Laughton, like McPhearson and Brown, stands

for the proposition that an affidavit devoid of any facts explaining the nexus is bare-bones.

Laughton, 409 F.3d at 747 (“The warrant in this case failed to make any connection between the

residence to be searched and the facts of criminal activity that the officer set out in his

affidavit.”) That is not the case here, as the affidavit connects the Facebook account to the

controlled buy, albeit in vague terms. Rice and Kemper are similar, in that they speak to

situations where the affidavit in question simply did not draw any nexus between the information

given and the object to be searched. See Rice, 704 F. Supp. 2d at 668–69 (“[N]either the warrant

nor the affidavit stated that the premises to be searched were the defendant’s residence . . . .”);

Kemper, 375 F. Supp. 2d at 553 (“[T]here are no allegations or facts contained in the affidavit as

to any nexus . . . .”).

        In sum, the Sixth Circuit cuts a high standard for bare-bones affidavits. An affidavit may

only qualify as bare-bones if it contains no nexus between evidence presented and the object to



                                                - 15 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 16 of 23 - Page ID#:
                                     696



be searched: a “minimally sufficient nexus” will do. This case does not meet that standard, and

Defendant has not shown any case law to suggest the contrary. Accordingly, the Court will adopt

Judge Ingram’s recommendation that evidence from the Marroquin Facebook search meets the

good-faith exception, and so suppression would be inappropriate.

             b. Lannan Residence Search

       Defendant next objects to the search of the Lannan residence, contending that if

references to the Facebook search—which Defendant alleged should be suppressed—were

removed, the remaining affidavit lacked probable cause and could not fit under the good-faith

exception.

       As an initial matter, these objections are mooted by the Court’s finding in the last section

that the evidence from the Maroquin Facebook search should not be suppressed. When evidence

is admissible under the good-faith exception, the “fruits” of that search are not subject to

suppression and may be used as the basis for subsequent warrant applications. See United States

v. Powell, 943 F. Supp. 2d 759, 784 (E.D. Mich. 2013), aff’d, 847 F.3d 760 (6th Cir. 2017).

Defendant does not argue that evidence from the Lannan residence search should be suppressed

even if the information from the Facebook search is included. Because the information from the

Facebook search is admissible and properly included in the warrant, the Court will adopt Judge

Ingram’s recommendation that the evidence from the Lannan residence search should not be

suppressed.

       Still, the Court agrees with Judge Ingram that, even if the fruits from the Facebook search

are suppressed, the search of the Lannan residence is still admissible. The warrant affidavit for

Lannan’s residence contained adequate independent facts to establish probable cause, even

without the information from the Facebook search. The affidavit still describes a controlled buy



                                               - 16 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 17 of 23 - Page ID#:
                                     697



conducted by the officer, with surveillance, at the residence to be searched, as well as

unspecified surveillance, “qualified confidential informant statements,” and training and

experience. [R. 95-1, p. 4] Focusing simply on the controlled buy, it is clear that conducting a

controlled buy at a house is sufficient to show probable cause to search that house, so long as the

buy is described in detail and the evidence is not stale. See Archibald, 685 F.3d at 558 (collecting

cases). As Judge Ingram reasoned,

       The controlled drug buy alone provided reasonable grounds to believe that
       evidence of drug trafficking would be found at the residence. The purchase was
       orchestrated and surveilled by detectives. Money was given in return for drugs.
       The purchase occurred at the residence itself. Thus, there is no real question of a
       lack of nexus between the trafficking and the target location.

[R. 172, p. 16] Moreover, other facts in the affidavit—the statements, surveillance, and

training—add extra weight to the probable cause determination.

       It is true that parts of the affidavit suffer from many of the same defects as the Facebook

search affidavit described above. We do not know key questions such as how long the controlled

buy lasted, who approached whom, what kind of surveillance was used, who the informant was

and whether she was reliable, and whether the suspected crystal meth was ever confirmed to be

crystal meth. That vagueness could distinguish this affidavit from the one in Archibald, where

the affidavit specified facts such as how the drug amounts were confirmed, what methods of

surveillance were used, and how the informant was known to be reliable. Id. at 555. But even if

the controlled buy does not amount to probable cause given its lack of detail, the residence

search would nevertheless be admissible under the good-faith exception. The affidavit to search

the residence was not “so lacking in indicia of probable cause that no reasonable officer would

rely on the warrant,” and there is no allegation of police misconduct in applying for the warrant.

White, 874 F.3d at 496–97. Even without the Facebook search information, there is more than

enough information to form a “minimally sufficient nexus” between the evidence presented and
                                               - 17 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 18 of 23 - Page ID#:
                                     698



the Lannan residence: the controlled buy, unspecified surveillance, and confidential informant

statements. [R. 95-1, p. 4] This information provides much more than a “modicum of evidence,

however slight” required to get over the bare-bones standard, and it can be easily distinguished

from Laughton, McPhearson, and Brown, which did not provide any evidence to establish a

nexus. See White, 874 F.3d at 497.

       Defendant contends that the affidavit—if the Facebook information were suppressed—

contains information “less than that offered in other cases that the Sixth Circuit has held

insufficient.” [R. 176, p. 11] The Court disagrees. Marroquin’s arguments concerning the

affidavit give scant mention of the fact that a controlled, surveilled drug purchase was conducted

at the residence itself. [R. 172, p. 17] In Carpenter, cited by Defendant, the affidavit was based

merely on helicopter surveillance of marijuana farms close to the residence to be searched; no

controlled buy was mentioned. 360 F.3d at 593. In McPhearson, covered earlier, not only was

there no controlled buy, but the court found there was simply no nexus at all between the

residence to be searched and the evidence presented. 469 F.3d at 521, 526. And finally, the

affidavit in Higgins was based on an informant’s averment that drugs were taken to the residence

to be searched, rather than a controlled buy. 557 F.3d at 385. In sum, none of the cases

Defendant presents demonstrate that the affidavit for the Lannan residence search failed the

probable cause standard—let alone the good-faith exception.

       Defendant also relies on United States v. McClain, 444 F.3d 556 (6th Cir. 2005) and its

resulting line of cases, which state that the good-faith exception should seldom apply when an

initial search was unlawful, and then information from that initial search was used to obtain a

search warrant. Id. at 565–66. Defendant argues that, given the McClain rule, the good-faith

exception should not apply to the Lannan residence search because the Facebook search lacked



                                               - 18 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 19 of 23 - Page ID#:
                                     699



probable cause. But McClain simply does not apply to this case. McClain, of course, confronts

a situation where the warrant relies on illegally obtained evidence. Here, however, the Court has

excised the information from the Marroquin Facebook search and has analyzed the residence

affidavit based on only the controlled buy at the residence, other surveillance, informant

statements, and training and experience. There is no allegation that those sources of information

were obtained illegally. Accordingly, the Lannan residence search fits into the good-faith

exception.

       In sum, the Court will adopt Judge Ingram’s recommendations that even if the Facebook

search information is excised, the residence affidavit establishes probable cause to search the

residence, and that even in the absence of probable cause, the residence warrant passes muster

under the good-faith exception.

             c. Witnesses X and Z

       Defendant last objects to Judge Ingram’s recommendation that the witness interviews

were too attenuated from the Facebook search warrant to merit suppression.

       As in the previous subsection, this objection is mooted by the Court’s finding that the

good-faith exception applies to the Facebook search. Since the Facebook search is admissible

under the good-faith exception, Powell counsels that it may be used to develop further evidence.

943 F. Supp. 2d at 784. The following analysis is offered in the alternative.

       Assuming that the Facebook evidence should be suppressed, the Court agrees with Judge

Ingram that the information about Marroquin from Witnesses X and Z should not be suppressed

because it its too attenuated from any illegal search of Marroquin’s Facebook account.

       Under the “fruit of the poisonous tree” doctrine, “evidence unlawfully obtained,

including all derivative evidence flowing from it, should be suppressed.” McClain, 444 F.3d at



                                               - 19 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 20 of 23 - Page ID#:
                                     700



564 (citation omitted). Suppression of that evidence is inappropriate only if: “(1) the

government learns of the evidence from an ‘independent source’; (2) the connection with the

unlawful search becomes ‘so attenuated as to dissipate the taint’; or (3) the evidence ‘would

inevitably have been discovered.’” Id. (internal citations omitted). The burden is on the

government to show that suppression is inappropriate through one of the above means. United

States v. Leake, 95 F.3d 409, 412 (6th Cir. 1996). In carrying its burden, the government must

use “demonstrated historical facts capable of ready verification or impeachment.” United States

v. Lazar, 604 F.3d 230, 240 (6th Cir. 2010).

       The United States has not alleged that the information about Marroquin would have been

inevitably discovered. The United States does maintain that the information about Marroquin

was discovered through an independent source, and that it was too attenuated from the Facebook

search to be suppressed. [R. 183, p. 7] Taking first the government’s contention that an

independent source led to the information about Marroquin discussed in the interviews, the

government has not met its burden. True, the government has maintained that its information

about Marroquin came from other sources, [Id.], and Agent Dalrymple averred that he learned

about Marroquin from sources other than the Facebook warrant. [Evidentiary hearing, 01:27:02–

01:28:26] But neither Agent Dalrymple nor any other government official could specify exactly

how he came to know about Marroquin and how Marroquin’s name came up in the interviews.

This falls short of the requirement in Lazar, since general averments are not “demonstrated

historical facts” that can be examined and critiqued. Accordingly, the independent-source

doctrine cannot apply to the witness interviews, and the Court will adopt Judge Ingram’s

recommendation that the government has not met its burden to show that the information about

Marroquin came from an independent source.



                                               - 20 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 21 of 23 - Page ID#:
                                     701



       Nothing contained in the United States’ Response to Objections [R. 183] casts any doubt

on this conclusion. Though the United States asserts that Witnesses X and Z “are in no way

derivative of the search of the Defendant’s Facebook account,” [Id., p. 7], the Response does not

contain any facts to back up this assertion. Given that the government must show specific facts

to meet its burden, the Response does not bring the United States any closer toward meeting it.

       Still, the government can show that the witness-interview information about Marroquin

should not be suppressed—even if the Facebook search should be suppressed—through the

attenuation doctrine. Whether a piece of information is “so attenuated as to dissipate the taint”

depends on three factors: temporal proximity of the new information to the taint, intervening

circumstances, and the “purpose and flagrancy of the official misconduct.” Brown v. Illinois, 422

U.S. 590, 603–04 (1975); United States v. Mills, 372 F. Supp. 3d 517, 537 (E.D. Mich. 2019).

Not all three factors are equally weighted: whether something is temporally proximate depends

on whether there were intervening circumstances, and the presence or absence of misconduct is

the most important factor. United States v. Shaw, 464 F.3d 615, 627–28, 630 (6th Cir. 2006).

       Here, all three factors weigh in favor of attenuation and against suppression. First,

Defendant concedes that 8–9 months passed between the Facebook search and the witness

interviews. [R. 176, p. 14] Though Shaw instructs that temporal proximity must be considered in

the context of intervening circumstances, time frames of even one month have pointed in favor

of attenuation. United States v. Akridge, 346 F.3d 618, 627–28 (6th Cir. 2003). There were a

number of intervening events: the Facebook search of co-conspirators and four controlled buys

involving Defendants Marroquin and Lannan. [Evidentiary Hearing at 00:13:44–00:19:33,

00:49:08–00:50:09] Defendant rightly points out that the government never proved any of these

events actually provided the information used to ask Witnesses X and Z about Marroquin, which



                                               - 21 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 22 of 23 - Page ID#:
                                     702



lessens their evidentiary value. [R. 176, p. 15] But this argument attempts to hold the

intervening-circumstances factor to the same standard as the independent-source test, and

intervening circumstances have been found even when there is no clear line of proof between the

two events. See United States v. Wells, 690 F. App’x 338, 345–46 (6th Cir. 2017). The

intervening-circumstances factor weighs in favor of attenuation. Finally, on the misconduct

factor, even if the affidavit for the Facebook search is found to be bare-bones, Defendant does

not allege that the police were intentionally searching pursuant to an unconstitutional warrant.

[R. 176, p. 16] At most, police unreasonably presented the magistrate with a warrant that was

too vague—which the magistrate then accepted. [Id., p. 9] As to the flagrancy of the conduct,

Judge Ingram correctly found no facts that support a finding of purposeful or flagrant conduct.

Accordingly, the third factor weighs in favor of attenuation. With all three factors weighing in

favor of attenuation, the Court finds that the interviews of Witnesses X and Z were “so

attenuated” from the Facebook search that they should not be suppressed—even if the Facebook

search should be suppressed. The Court will adopt Judge Ingram’s recommendation.

 V.    Conclusion

       This Order Adopting the Recommended Disposition has conducted a de novo review of

all parts of the Recommended Disposition that were objected to. The Court finds that the

Facebook search lacked probable cause, but suppression is not warranted under the good-faith

exception. Further, even if the Facebook search were suppressed, the search of the Lannan

residence is supported by probable cause—and would nevertheless fit within the good-faith

exception in the absence of probable cause. Finally, information from the Witness X and Z

interviews is too attenuated from any alleged illegal search of Defendant’s Facebook account to




                                               - 22 -
Case: 6:19-cr-00031-CHB-HAI Doc #: 211 Filed: 10/29/20 Page: 23 of 23 - Page ID#:
                                     703



warrant suppression. Accordingly, for the reasons stated above, and the Court being otherwise

sufficiently advised, IT IS HEREBY ORDERED as follows:

       1.      The Magistrate Judge’s Recommended Disposition [R. 172] is ADOPTED as the

opinion of this Court;

       2.      Defendant’s Exceptions to the Magistrate’s Recommended Disposition [R. 176]

are OVERRULED; and

       3.      Defendant’s Motion to Suppress [R. 77] is DENIED.

       This the 29th day of October, 2020.




                                             - 23 -
